Exhibit 10(t)

POTLATCH FOREST PRODUCTS CORPORATION

SALARIED EMPLOYEES’

SUPPLEMENTAL BENEFIT PLAN II

Effective January 1, 2005

As Amended through May 24, 2005



--------------------------------------------------------------------------------

POTLATCH FOREST PRODUCTS CORPORATION

SALARIED EMPLOYEES’

SUPPLEMENTAL BENEFIT PLAN II

Effective January 1, 2005

As Amended through May 24, 2005

SECTION 1. INTRODUCTION.

(a) The Potlatch Forest Products Corporation Salaried Employees’ Supplemental
Benefit Plan II (the “Plan”) was established effective January 1, 2005. The
purposes of the Plan are:

(i) to supplement benefits provided under the Retirement Plan to the extent such
benefits are reduced due to the limits of section 401(a)(17) or 415 of the Code;

(ii) to provide retirement benefits that take into account deferred awards made
under the MPAP;

(iii) to provide retirement benefits to certain executives calculated as if they
received a standard bonus award under the MPAP; and

(iv) to supplement benefits provided under the Savings Plan to the extent that a
participant’s allocations of Company Contributions or Allocable Forfeitures are
reduced due to the limits of section 401(a)(17), 401(k)(3), 401(m) or 415 of the
Code or because the participant has deferred an award under the MPAP.

(b) The Plan is the successor plan to the Potlatch Corporation Salaried
Employees’ Supplemental Benefit Plan (the “Prior Plan”). Effective December 31,
2004, the Prior Plan was frozen and no new benefits are to accrue under it;
provided, however, that any benefits accrued and vested under the Prior Plan
before January 1, 2005 continue to be governed by the terms and conditions of
the Prior Plan as in effect on December 31, 2004 or on the date of any later
amendment, provided that such amendment is not a material modification of the
Prior Plan under

 

2



--------------------------------------------------------------------------------

section 409A of the Code and regulations promulgated thereunder (rules relating
to nonqualified deferred compensation plans).

(c) Any benefits that accrued under the Prior Plan before January 1, 2005 but
that were unvested after December 31, 2004 and any benefits that accrued under
the Prior Plan after December 31, 2004 are deemed to have accrued under the Plan
and all such accruals are governed by the terms and conditions of the Plan as it
may be amended from time to time.

(d) The Plan is intended to be a deferred compensation plan, for the benefit of
a select group of management or highly compensated employees of Potlatch Forest
Products Corporation and its affiliates (the “Corporation”). The Corporation
intends that the existence of a trust, if any, will not alter the
characterization of the Plan as “unfunded” for purposes of ERISA, and will not
be construed to provide income to the Participants under the Plan prior to
actual payment of the vested accrued benefits hereunder. The Plan is intended to
comply with the requirements of section 409A of the Code.

(e) Capitalized terms used in the Plan (other than those defined in Section 2
hereof) shall have the same meanings given to such terms in the Retirement Plan
or the Savings Plan, as the context may require.

SECTION 2. DEFINITIONS

(a) “Actuarial Equivalent” shall mean “actuarial equivalent” as defined in the
Retirement Plan.

(b) “Change of Control” shall mean

(i) Upon consummation of a reorganization, merger or consolidation involving
Potlatch Corporation (a “Business Combination”), in each case, unless, following
such Business Combination,

(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of Potlatch Corporation (the “Outstanding Common Stock”) and the then
outstanding voting securities of Potlatch Corporation entitled to vote generally
in the election of directors

 

3



--------------------------------------------------------------------------------

(the “Outstanding Voting Securities”) immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns Potlatch Corporation either directly or through
one or more subsidiaries),

(B) no individual, entity or group (within the meaning of section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) sponsored or maintained by Potlatch Corporation or such
other corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership is based
on the beneficial ownership, directly or indirectly, of Outstanding Common Stock
or Outstanding Voting Securities immediately prior to the Business Combination
and

(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the Board
at the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

(ii) On the date that individuals who, as of May 19, 2006 constitute the Board
of Directors of Potlatch Corporation (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors of Potlatch
Corporation; provided, however, that any individual becoming a director
subsequent to May 19, 2006 whose election, or nomination for election by
Potlatch Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent

 

4



--------------------------------------------------------------------------------

Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors, an actual or
threatened solicitation of proxies or consents or any other actual or threatened
action by, or on behalf of any Person other than the Board of Directors of
Potlatch Corporation; or

(iii) Upon the acquisition after May 19, 2006 by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either

(A) the then Outstanding Common Stock or

(B) the combined voting power of the Outstanding Voting Securities;

provided, however, that the following acquisitions shall not be deemed to be
covered by this Section (iii):

(A) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by the Corporation,

(B) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or

(C) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of Section (i); or

(iv) Upon the consummation of the sale of all or substantially all of the assets
of Potlatch Corporation or approval by the stockholders of Potlatch Corporation
of a complete liquidation or dissolution of Potlatch Corporation.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

5



--------------------------------------------------------------------------------

(d) “Corporation” shall mean Potlatch Forest Products Corporation and its
affiliates.

(e) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(f) “Identification Date” means each December 31.

(g) “Key Employee” means a Participant who, on an Identification Date, is:

(i) An officer (a person holding the title of Vice President or higher, the
Corporate Secretary, the Corporate Treasurer, the Controller, or other person
designated as an officer by the Corporation in its sole discretion) of the
Corporation having annual compensation greater than the compensation limit in
section 416(i)(1)(A)(i) of the Code ($140,000 in 2006), provided that no more
than fifty officers of the Corporation shall be determined to be Key Employees
as of any Identification Date;

(ii) A five percent owner of the Corporation; or

(iii) A one percent owner of the Corporation having annual compensation from the
Corporation of more than $150,000.

If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.

(h) “MPAP” shall mean the Potlatch Corporation Management Performance Award Plan
or any successor plan.

(i) “Plan” shall mean the Potlatch Forest Products Corporation Salaried
Employees’ Supplemental Benefit Plan II.

(j) “Prior Plan” shall mean the Potlatch Corporation Salaried Employees’
Supplemental Benefit Plan.

(k) “Retirement Plan” shall mean the Potlatch Forest Products Corporation
Salaried Employees’ Retirement Plan.

 

6



--------------------------------------------------------------------------------

(l) “Savings Plan” shall mean the Potlatch Forest Products Corporation Salaried
Employees’ Savings Plan.

(m) “Separation from Service” or “Separates from Service” shall mean termination
of a Participant’s employment as a common-law employee of the Corporation.

(A) A Separation from Service will not be deemed to have occurred if

(I) a Participant continues to provide services to the Corporation in a capacity
other than as an employee,

(II) the former Participant is providing services at an annual rate that is
fifty percent or more of the services rendered, on average, during the
immediately preceding three full calendar years of employment with the
Corporation (or if employed by the Corporation less than three years, such
lesser period), and

(III) the annual remuneration for such services is fifty percent or more of the
average annual remuneration earned during the final three full calendar years of
employment (of if less, such lesser period).

(B) A Separation from Service will be deemed to have occurred if

(I) a Participant’s service with the Corporation is reduced to an annual rate
that is less than twenty percent of the services rendered, on average, during
the immediately preceding three full calendar years of employment with the
Corporation (or if employed by the Corporation less than three years, such
lesser period), or

(II) the annual remuneration for such services is less than twenty percent of
the average annual remuneration earned during the three full calendar years of
employment with the Corporation (or if less, such lesser period).

 

7



--------------------------------------------------------------------------------

SECTION 3. ELIGIBILITY AND PARTICIPATION.

Participation in the Plan shall be limited to:

(a) All participants in the Retirement Plan whose benefits thereunder are
reduced due to the limits of section 401(a)(17) of the Code (limiting the amount
of compensation that may be taken into account under the Retirement Plan) or
section 415 of the Code (limiting the annual benefits payable under the
Retirement Plan);

(b) All participants in the Retirement Plan who are credited with deferred
awards under the MPAP;

(c) All participants in the Retirement Plan who otherwise participate in the
MPAP, who are officers of the Corporation and who are required by company policy
to retire no later than the Normal Retirement Date; and

(d) All participants in the Savings Plan whose allocations of the Company
Contributions or Allocable Forfeitures are reduced because the participant has
deferred an award under the MPAP or because of the limits of one or more of the
following sections of the Code:

(i) section 401(a)(17) (limiting the amount of compensation that may be taken
into account under the Savings Plan);

(ii) section 401(k)(3) (limiting participants’ Deferred Contributions to the
Savings Plan);

(iii) section 401(m) (limiting participants’ Non-deferred Contributions and
matching Company Contributions under the Savings Plan); or

(iv) section 415 (limiting overall annual allocations under the Savings Plan).

Any Employee with whom the Corporation has entered into a contract that provides
benefits equivalent to any of the benefits described in this Plan shall not be
eligible to participate in or receive benefits under this Plan to the extent of
such equivalent benefits.

SECTION 4. AMOUNT OF PLAN BENEFITS.

A Participant’s Plan Benefit shall consist of (to the extent applicable to the
Participant) (i) the Retirement Plan Supplemental Benefit and (ii) the Savings
Plan Supplemental Benefit. All

 

8



--------------------------------------------------------------------------------

Plan Benefits shall accrue as of the last day of each Plan Year or as of the
date, if earlier, on which the Participant Separates from Service.

(a) Retirement Plan Supplemental Benefit. A Participant’s Retirement Plan
Supplemental Benefit shall be the amount determined under Subsection (i) below
minus the amount determined under Subsection (ii).

(i) All Participants. A Participant’s Retirement Plan Supplemental Benefit shall
be the difference between

(A) the actual vested benefits payable under the Retirement Plan to the
Participant and his or her joint annuitant (if any) and

(B) the vested benefits that would be payable under the Retirement Plan if
(i) the limitations imposed by sections 401(a)(17) and 415 of the Code did not
apply, (ii) any deferred award credited to the Participant under the MPAP had
been paid to the Participant in the year it was deferred and (iii) any benefits
payable under Appendix H of the Retirement Plan were not included.

In the case of any Participant who is an officer of the Corporation and who is
required by the corporate mandatory retirement policy to retire no later than
the mandatory retirement date, the Retirement Plan Supplemental Benefit also
shall include the difference, if any, between the amount determined in
Subsection (B) and the vested benefits that would be payable under the
Retirement Plan if modified as in Subsection (B) above and also modified so that
the deferred awards credited to the Participant under the MPAP which were
recognized by the Retirement Plan in the Participant’s Final Average Earnings
had been 100% of the Standard Bonus (as defined in the MPAP), considering for
this purpose, only those years during which the Participant was an officer of
the Corporation and was required to retire not later than the mandatory
retirement date under the corporate mandatory retirement policy. Effective with
respect to Participants who are officers of the Corporation, who are required by
the corporate mandatory retirement policy to retire no later than the mandatory
retirement date and who retire in an Award Year (as defined in the MPAP)
beginning on or after January 1, 2007, the Retirement

 

9



--------------------------------------------------------------------------------

Plan Supplemental Benefit shall include the difference, if any, between the
amount determined in Subsection (B) and the vested benefits that would be
payable under the Retirement Plan if modified as in Subsection (B) above and
also modified so that the deferred awards credited to the Participant under the
MPAP which were recognized by the Retirement Plan in the Participant’s Final
Average Earnings had been 100% of the actual Award paid under the MPAP,
considering for this purpose, only those years during which the Participant was
an officer of the Corporation and was required to retire not later than the
mandatory retirement date under the corporate mandatory retirement policy.

(ii) Prior Plan Offset. A Participant’s Retirement Plan Supplemental Benefit
shall be reduced by the Participant’s retirement plan supplemental benefit
accrued under the Prior Plan.

(b) Savings Plan Supplemental Benefit. A Participant’s Savings Plan Supplemental
Benefit shall be the vested amount credited to a bookkeeping account established
pursuant to this Section 4(b). As of the last day of each Plan Year commencing
after December 31, 2004, each Participant whose allocations for such Plan Year
under the Savings Plan are reduced as described in Section 3(d) above and who
has made the maximum Participating Deferred and Participating Non-deferred
Contributions permitted under the Savings Plan for such Plan Year shall have an
amount credited to such bookkeeping account. The amount so credited shall be the
difference between the amount of Company Contributions and Allocable Forfeitures
actually allocated to the Participant under the Savings Plan for such Plan Year
and the amount of Company Contributions and Allocable Forfeitures that would
have been allocated to the Participant under the Savings Plan for such Plan Year
if the Participant had made Participating Contributions equal to six percent of
the Participant’s Earnings (determined without regard to section 401(a)(17) of
the Code and without regard to the deferral of any award otherwise payable under
the MPAP).

Through December 31 of the Plan Year preceding the Plan Year in which payment of
the Participant’s entire Savings Plan Supplemental Benefit is made, the amount
credited to such bookkeeping account shall be credited with interest equal to
70% of the higher of the following averages, compounded annually: (i) the prime
rate charged by the major commercial banks as of the first business day of each
month (as reported in an official publication of the Federal Reserve

 

10



--------------------------------------------------------------------------------

System) or (ii) the average monthly long-term rate of A rated corporate bonds
(as published in Moody’s Bond Record).

The Participant shall become vested in the Participant’s Savings Plan
Supplemental Benefit upon the earliest of completion of two Years of Vesting
Service, attainment of age 65 while an Employee, death while an Employee or
Total and Permanent Disability.

SECTION 5. DISTRIBUTIONS OF PLAN BENEFITS.

Distributions of Plan Benefits shall be made after the Participant Separates
from Service pursuant to the following procedures.

(a) Retirement Plan Supplemental Benefit. The Retirement Plan Supplemental
Benefit shall be distributed beginning in the Plan Year following the Plan Year
in which the Participant attains age 55 or Separates from Service, whichever is
later (the “Beginning Date”). If the Participant’s benefit is less than or equal
to $50,000 (calculated as an Actuarial Equivalent lump sum of the amount payable
at Normal Retirement) on the Beginning Date, the Participant’s benefit shall be
paid in a lump sum. If the Participant’s benefit is greater than $50,000
(calculated as an Actuarial Equivalent lump sum of the amount payable at Normal
Retirement) on the Beginning Date, the Participant’s benefit shall be paid in
the form of an annuity. The Participant may elect the form of annuity payment
from the forms available under the Retirement Plan, excluding the Social
Security Adjustment option, not more than thirty days after the Beginning Date.
A Participant’s Retirement Plan Supplemental Benefit which is paid in the form
of annuity shall be subject to the same actuarial adjustments for form of
payment applicable to Retirement Plan benefits. If a Participant’s Retirement
Plan Supplemental Benefit is payable before the Participant is first eligible to
receive benefits under the Retirement Plan, the Retirement Plan Supplemental
Benefit will be calculated to be the Actual Equivalent of the amount payable at
Normal Retirement.

If the Participant fails to make an annuity election pursuant to this
Section 5(a), the vested Retirement Supplemental Benefit shall be distributed in
the form of Joint & Survivor 50% Annuity or Single Life Annuity if the
Participant is unmarried.

 

11



--------------------------------------------------------------------------------

(b) Savings Plan Supplemental Benefit. Not later than the later of (i) thirty
days after first becoming eligible to participate in the Plan pursuant to the
earliest applicable event described in Section 3 applicable to a Participant or
(ii) December 31, 2006, each Participant shall elect to receive distribution of
the Participant’s vested Savings Plan Supplemental Benefit in ten or fewer
annual installments or in a lump sum beginning in the Plan Year following the
Plan Year in which the Participant Separates from Service by filing the
prescribed form with the Corporation. This election shall be irrevocable.
Distribution will be made in accordance with the Participant’s election except
as provided below. The amount of any annual installment shall be determined by
dividing the amount credited to the Participant’s bookkeeping account as of the
last day of the Plan Year preceding the date of distribution of such installment
by the total number of installments elected by the Participant less the number
of installments already paid. For purposes of the Plan, installment payments
shall be treated as a single distribution under section 409A of the Code.

If the Participant fails to make an election pursuant to this Section 5(b), the
vested Savings Plan Supplemental Benefit shall be distributed in a lump sum in
the Plan Year following the Plan Year in which the Participant Separates from
Service.

If a Participant dies before the Participant’s Savings Plan Supplemental Benefit
has been completely distributed, such remaining benefit shall be distributed in
a lump sum as soon as practicable thereafter to the person who is or would be
the Participant’s Beneficiary under the Savings Plan.

Notwithstanding any contrary provision of the Plan or this Section 5(b), if a
Participant’s Savings Plan Supplemental Benefit is less than $10,000 when the
Participant Separates from Service, such benefit shall be distributed in a
single lump sum in the Plan Year following the Plan Year in which the
Participant Separates from Service.

To the extent that no bookkeeping account has previously been established for a
Participant and if the amount to be credited to the Participant’s account is
less than $1,000 in a Plan Year, then no Savings Plan Supplement Benefit
bookkeeping account shall be established for the Participant in such Plan Year
and the deferred amount shall be distributed to the

 

12



--------------------------------------------------------------------------------

Participant in cash not later than the end of the Plan Year following the Plan
Year in which such amount was deferred.

(c) Delayed Distribution to Key Employees. Notwithstanding any other provision
of this Section 5, distributions of the Retirement Plan Supplemental Benefit and
the Savings Plan Supplemental Benefit accounts made to a Participant who is
identified as a Key Employee at the time of his or her Separation from Service
will be delayed for a minimum of six months if the Participant’s distribution is
triggered by his or her Separation from Service. Any payment that otherwise
would have been made pursuant to this Section 5 during such six-month period
will be made in one lump sum payment, without adjustment for interest, not later
than the last day of the second month following the month that is six months
from the date the Participant Separates from Service. The determination of which
Participants are Key Employees will be made by the Corporation in its sole
discretion in accordance with this Section 5(c) and sections 416(i) (defining
key employees) and 409A of the Code and the regulations promulgated thereunder.

(d) No Acceleration of Benefits. Notwithstanding any other provision of the Plan
to the contrary, no distribution shall be made from the Plan that would
constitute an impermissible acceleration of payment as defined in section
409A(a)(3) of the Code and regulations promulgated thereunder.

SECTION 6. MISCELLANEOUS.

(a) Forfeitures. Plan Benefits shall be forfeited under the following
circumstances:

(i) If the Participant is not vested in the Retirement Plan Supplemental Benefit
or Savings Plan Supplemental Benefit when the Participant Separates from
Service; or

(ii) If the Participant is indebted to the Corporation or any affiliate at the
time the Participant or the Participant’s joint annuitant or other Beneficiary
becomes entitled to payment of a Plan Benefit. In such a case, to the extent
that the amount of the Plan Benefit does not exceed such indebtedness, the
amount of such Plan Benefit shall be forfeited and the Participant’s
indebtedness shall be extinguished to the extent of such forfeiture.

 

13



--------------------------------------------------------------------------------

(b) Funding. The Plan shall be unfunded, and all Plan Benefits shall be paid
from the general assets of the Corporation or from assets held in a grantor
trust that is subject to the claims of the Corporation’s general or judgment
creditors.

(c) Tax Withholding. The Corporation shall make appropriate arrangements for
satisfaction of any federal or state income tax or other payroll-based
withholding tax required to be paid by the Participant upon the accrual or
payment of any Plan Benefits.

(d) No Employment Rights. Nothing in the Plan shall be deemed to give any
individual a right to remain in the employ of the Corporation or any affiliate
or to limit in any way the right of the Corporation or an affiliate to terminate
any individual’s employment with or without case, which right is hereby
reserved.

(e) No Assignment of Rights.

(i) Except as otherwise provided in Section 6(a)(ii) with respect to a
Participant’s indebtedness to the Corporation or an affiliate or in
Section 6(e)(ii), the interest or rights of any person in the Plan or in any
distribution to be made hereunder shall not be assigned (either at law or in
equity), alienated, anticipated or subject to the attachment, bankruptcy,
garnishment, levy, execution or other legal or equitable process. Any act in
violation of this Section 6(e)(i) shall be void.

(ii) All or any portion of a Participant’s Plan Benefit hereunder shall be
subject to the creation, assignment or recognition of a right under a state
domestic relations order that is determined to be a “qualified domestic
relations order” (within the meaning of section 414(p) of the Code) under the
procedures established by the Corporation for the determination of the qualified
status of domestic relations orders and for making distributions under qualified
domestic relations orders.

(f) Administration. The Plan shall be administered by the Executive Compensation
and Personnel Policies Committee of the Board of Directors of Potlatch
Corporation (the “Committee”). The Committee (or its delegate) shall make such
rules, interpretations and computations as it may deem appropriate, and any
decision of the Committee (or its delegate) with respect to the Plan, including
(without limitation) any determination of eligibility to

 

14



--------------------------------------------------------------------------------

participate in the Plan and any calculation of Plan Benefits, shall be
conclusive and binding on all persons.

Within 30 days after a Change of Control (as defined in Section 6(i)(i)), the
Committee shall appoint an independent committee consisting of at least three
current (as of the effective date of the Change of Control) or former officers
and directors of the Corporation, which shall thereafter administer all claims
for benefits under the Plan. Upon such appointment the Committee shall cease to
have any responsibility for claims administration under the Plan.

(g) Amendment and Termination.

(i) The Corporation expects to continue the Plan indefinitely. Future
conditions, however, cannot be foreseen, and the Committee shall have the
authority to amend or to terminate the Plan at any time. Notwithstanding the
foregoing, the Vice President, Human Resources of the Corporation shall have the
power and authority to amend the Plan provided that such amendment (i) does not
materially increase the cost of the Plan to the Corporation or (ii) is required
to comply with new or changed legal requirements applicable to the Plan,
including, but not limited to, section 409A of the Code.

(ii) In the event of an amendment of the Plan, a Participant’s Plan Benefits
shall not be less than the Plan Benefits to which the Participant would be
entitled if the Participant had Separated from Service immediately prior to such
amendment. In addition to the foregoing, the Plan may not be amended (including
any amendment to this Section 6(g)) or terminated during the three-year period
following a Change of Control if such amendment or termination would alter the
provisions of this Section 6(g) or adversely affect a Participant’s accrued Plan
Benefits.

(iii) Except as provided in Subsection (iv), in the event of termination of the
Plan, the Participants’ Plan Benefits may, in the Committee’s discretion, be
distributed within the period beginning twelve months after the date the Plan
was terminated and ending twenty-four months after the date the Plan was
terminated, or pursuant to Section 5, if earlier. If the Plan is terminated and
the Plan Benefits are distributed, the

 

15



--------------------------------------------------------------------------------

Corporation, in compliance with section 409A of the Code shall terminate all
account and non-account balance non-qualified deferred compensation plans with
respect to all participants and shall not adopt a new account or non-account
balance non-qualified deferred compensation plan for at least five years after
the date the Plan was terminated.

(iv) The Committee may terminate the Plan upon a corporate dissolution of the
Corporation that is taxed under section 331 of the Code or with the approval of
a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
Plan Benefits are distributed and included in the gross income of the
Participants by the latest of (A) the Plan Year in which the Plan terminates or
(B) the first Plan Year in which payment of the Plan Benefits is
administratively practicable.

(h) Successors and Assigns. The Plan shall be binding upon the Corporation, its
successors and assigns, and any parent corporation of the Corporation’s
successors or assigns. Notwithstanding that the Plan may be binding upon a
successor or assign by operation of law, the Corporation shall require any
successor or assign to expressly assume and agree to be bound by the Plan in the
same manner and to the same extent that the Corporation would be if no
succession or assignment had taken place.

(i) Claims and Review Procedure.

(i) Informal Resolution of Questions. Any Participant who has questions or
concerns about his or her benefits under the Plan is encouraged to communicate
with the Vice President, Human Resources. If this discussion does not give the
Participant satisfactory results, a formal claim for benefits may be made within
one year of the event giving rise to the claim in accordance with the procedures
of this Section 6(i).

(ii) Formal Benefits Claim – Review by Review Panel. A Participant may make a
written request for review of any matter concerning his or her benefits under
the Plan. The claim must be addressed to the Review Panel, Salaried Employees’
Supplemental Benefit Plan II, Potlatch Corporation, 601 W. Riverside Avenue,
Suite 1100, Spokane, Washington 99201. The Corporation’s Review Panel shall
decide the action to be taken with respect to any such request and may require
additional

 

16



--------------------------------------------------------------------------------

information if necessary to process the request. The Review Panel shall review
the request and shall issue its decision, in writing, no later than 90 days
after the date the request is received, unless the circumstances require an
extension of time. If such an extension is required, written notice of the
extension shall be furnished to the person making the request within the initial
90-day period, and the notice shall state the circumstances requiring the
extension and the date by which the Review Panel expects to reach a decision on
the request. In no event shall the extension exceed a period of 90 days from the
end of the initial period.

(iii) Notice of Denied Request. If the Review Panel denies a request in whole or
in part, he shall provide the person making the request with written notice of
the denial within the period specified in Subsection (ii) above. The notice
shall set forth the specific reason for the denial, reference to the specific
Plan provisions upon which the denial is based, a description of any additional
material or information necessary to perfect the request, an explanation of why
such information is required, and an explanation of the Plan’s appeal procedures
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse benefit determination on review.

(iv) Appeal to Review Panel.

(A) A person whose request has been denied in whole or in part (or such person’s
authorized representative) may file an appeal of the decision in writing with
the Review Panel within 60 days of receipt of the notification of denial. The
appeal must be addressed to: Review Panel, Salaried Employees’ Supplemental
Benefit Plan II, Potlatch Corporation, 601 W. Riverside Avenue, Suite 1100,
Spokane, Washington 99201. The Review Panel, for good cause shown, may extend
the period during which the appeal may be filed for another 60 days. The
appellant and his or her authorized representative shall be permitted to submit
written comments, documents, records and other information relating to the claim
for benefits. Upon request and free of charge, the applicant should be provided
reasonable access to and copies of, all documents, records or other information
relevant to the appellant’s claim.

 

17



--------------------------------------------------------------------------------

(B) The Review Panel’s review shall take into account all comments, documents,
records and other information submitted by the appellant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Review Panel’s review shall not be restricted
to those provisions of the Plan cited in the original denial of the claim.

(C) The Review Panel shall issue a written decision within a reasonable period
of time but not later than 60 days after receipt of the appeal, unless special
circumstances require an extension of time for processing, in which case the
written decision shall be issued as soon as possible, but not later than 120
days after receipt of an appeal. If such an extension is required, written
notice shall be furnished to the appellant within the initial 60-day period.
This notice shall state the circumstances requiring the extension and the date
by which the Review Panel expects to reach a decision on the appeal.

(D) If the decision on the appeal denies the claim in whole or in part written
notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under section 502(a) of ERISA.

(E) The decision of the Review Panel on the appeal shall be final, conclusive
and binding upon all persons and shall be given the maximum possible deference
allowed by law.

(v) Exhaustion of Remedies. No legal or equitable action for benefits under the
Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Subsection (ii) above, has been notified
that the claim is denied in accordance with Subsection (iii) above, has filed a
written request for a review of the claim in accordance with Subsection
(iv) above, and has been notified in writing that the Review Panel has affirmed
the denial of the claim in accordance with Subsection (iv) above; provided,
however, that an action for benefits may be brought after the Review Panel has
failed to act on the claim within the time prescribed in Subsection (ii) and
Subsection (iv), respectively.

 

18



--------------------------------------------------------------------------------

ADDENDUM A

ADDITIONAL BENEFITS PROVIDED TO MICHAEL J. COVEY

Except as provided in this Addendum A, all of the terms and conditions of the
Potlatch Forest Products Corporation Salaried Employees’ Supplemental Benefits
Plan II (the “Plan”) shall apply to any benefit payable under the Plan to
Michael J. Covey. In accordance with the foregoing, the minimum pension benefit
guaranteed to Mr. Covey in his Employment Agreement dated February 6, 2006 will
be provided under this Addendum A to the Plan to the extent that such minimum
pension benefit is not provided by any other section of the Plan or under any
other section of the Potlatch Forest Products Corporation Salaried Employees
Retirement Plan. The relevant section of Mr. Covey’s Employment Agreement is
reproduced below:

(vi) Retirement Benefits. During the Employment Period following the Start Date,
Executive shall be eligible to participate in the Corporation’s Salaried
Retirement Plan and Supplemental Retirement Plan. In order to replace the value
of pension benefit that would have been available to Executive under his former
employer’s Supplemental Benefits Plan had he remained employed until age 55, the
Corporation shall provide to Executive a “minimum benefit,” if he retires at or
after age 55 as described below:

(A) The minimum benefit provided by the Corporation shall be $26,800 per month,
offset by the accumulated pretax value of benefits paid/payable from Executive’s
former employer’s Supplemental Benefits Plan and the Corporation’s Salaried
Retirement and Supplemental Retirement Plan. Exhibit II attached hereto compares
the retirement benefits under Executive’s former employer’s retirement plans and
the Corporation’s retirement plans.

(B) Executive’s benefit shall be payable in the form of a joint and 50% survivor
annuity if Executive is married at the time of benefit commencement (with
actuarial reduction for joint and survivor), or as a single life annuity if
Executive is unmarried at the time of benefit commencement. To the extent
required to comply with, or to avoid the payment of penalties under,
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as
determined by the Corporation’s outside counsel, the benefit payments shall not
begin until six months following Executive’s “separation of service.” The sum of
the delayed payments shall be paid in a single sum after six months, with
monthly payments commencing thereafter.

(C) In the event that the benefits under the Corporation’s retirement plans plus
the value of the Executive’s former employer’s Supplemental Benefits Plan
benefits exceed the value of the minimum benefit, the minimum benefit shall be
zero. The comparison of benefit values shall be calculated using the IRS
specified mortality and interest rates for computing minimum lump sum payouts
from qualified retirement plans for the calendar year of termination of
employment, determined as of November of the prior year.

 

19



--------------------------------------------------------------------------------

ADDENDUM B

ADDITIONAL BENEFITS PROVIDED TO BRENT STINNETT

Except as provided in this Addendum B, all of the terms and conditions of the
Potlatch Forest Products Corporation Salaried Employees’ Supplemental Benefits
Plan II (the “Plan”) shall apply to any benefit payable under the Plan to Brent
Stinnett. In accordance with the foregoing, the retirement benefits guaranteed
to Mr. Stinnett in his Offer Letter, dated July 18, 2006 and accepted by
Mr. Stinnett on July 21, 2006, will be provided under this Addendum B to the
Plan to the extent that such minimum retirement benefits are not provided by any
other section of the Plan or under any other section of the Potlatch Forest
Products Corporation Salaried Employees Retirement Plan or the Potlatch Forest
Products Corporation Salaried Employees’ Savings Plan. The relevant section of
Mr. Stinnett’s Offer Letter is reproduced below:

You will be considered 100% vested immediately in any benefit you accrue under
the terms of the Potlatch Forest Products Corporation Salaried Retirement Plan
and Potlatch Forest Products Corporation Salaried Savings Plan (“Qualified
Plans”) and the Potlatch Corporation Supplemental Retirement Plan (“Non
Qualified Plan”). Additionally, you will be treated as eligible for early
retirement, death and disability benefits under the terms of both the Qualified
and Non-Qualified Plans without meeting the Years of Service requirements that
normally apply within these plans. The effect of this provision is to assure
that you begin accruing non-forfeitable pension and 401(k) benefits immediately
upon joining Potlatch, and that you may receive plan benefits earlier than age
65 if you should, die, become disabled or choose to retire early (“Qualifying
Events”).

While considered as 100% vested under the terms of the Qualified Plans, no
benefits will be payable under the Qualified Plans unless you meet the
requirements contained within these plans. Rather, the Non Qualified Plan will
provide and pay all benefits that accrue under the Qualified Plans, as well as,
any benefits that accrue under the Non-Qualified Plan, as the case may be, upon
the occurrence of a Qualifying Event.

 

20